DETAILED ACTION
Claim Rejections - 35 USC § 112 - Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 15-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 9 contains additional limitations in question: 
The system of claim 8, further comprising: a test-rig coupled to the test vehicle, wherein the coupling of the test-rig to the test vehicle determines a location of the test-rig on the test vehicle.

The specification fails to disclose wherein the recited coupling is capable of performing the claimed determination. The disclosed couplings appear to include feedback devices that indicate the location of the test-rig on the vehicle, but the disclosed coupling structures do not appear to contain processing devices for making the recited determination of the recited location. As best understood, the coupling of the calibration device to the test-rig itself results in a location of the calibration device on the test-rig, i.e. a valid interpretation of wherein the coupling determines the location of the calibration device. 

Claim 10 contains additional limitations in question: 
The system of claim 8, further comprising: a test-rig coupled to the test vehicle; and wherein the calibration device is coupled to the test-rig, and wherein the coupling of the calibration device to the test-rig determines a location of the calibration device on the test-rig. 
The specification fails to disclose wherein the recited coupling is capable of performing the claimed determination. The disclosed couplings appear to include feedback devices that indicate the location of the test-rig on the vehicle, but the disclosed coupling structures do not appear to contain processing devices for making the recited determination of the recited location. As best understood, the coupling of the calibration device to the test-rig itself results in a location of the calibration device on the test-rig, i.e. a valid interpretation of wherein the coupling determines the location of the calibration device. 

Claim 15 contains the following limitations in question:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
determining a test vehicle in motion is within a predetermined distance to a transport-under-test in motion, wherein the test vehicle includes a calibration device, and the transport-under-test includes one or more sensors; 
receiving a sensor signal from the one or more sensors responsive to the one or more sensors detecting the calibration device; 
testing, via the test vehicle, the one or more sensors of the transport-under-test based on the received sensor signals from the one or more sensors; 
determining, via the test vehicle, an error with the one or more sensors based on the received sensor signal, calibration device information and relative positions of the calibration vehicle and the transport-under-test; and 
calibrating, via the transport-under-test, the one or more sensors based on the error.

Claim 15 is limited to a non-transitory computer readable medium that when read by a processor cause the processor to perform a calibration process. The claim is directed to a singular medium that is read by a singular processor. The claim then proceed to recite functions performed by a test vehicle and functions performed by a transport-under-test. As best understood by the examiner, based on the applicant’s specification, the test vehicle and the transport-under-test are two separate vehicles with two separate computational system, i.e. two separate processors and non-transitory computer readable mediums. The specification does not contain support for a singular processor/non-transitory computer readable medium that controls the functions of both the test vehicle and the transport-under-test. Thus, the newly amended claim is regarded as new matter. 

Dependent claims 16-17 and 19-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claim 15. 

Claims 1 and 8 are not regarded as new as the preamble claiming a method, or system, is not narrowly limited to a singular processor/non-transitory computer readable medium. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected, as may be best understood by the examiner, under 35 U.S.C. 103 as being unpatentable over Harada (US 20180196127) in view of Hiraishi (US 20220180561) and Boyd (US 10853942).


Regarding claim 1, Harada discloses a method (see Abstract), comprising: 
determining a test vehicle is proximate to a transport-under-test (see Abstract, Figs. 3 and 4, and paragraph 0040: determine if a nearby vehicle, i.e. vehicle 410, is present/proximate to vehicle 100), wherein the transport-under-test includes one or more sensors (see Abstract and paragraph 0022: vehicle 100 has a sensor); 
receiving a sensor signal from the one or more sensors responsive to the one or more sensors detecting the calibration vehicle/test vehicle (see Abstract, Fig. 3 and paragraphs 0036-0038: receive perceived information from LIDAR sensor); 
testing the one or more sensors of the transport-under-test based on the received sensor signals from the one or more sensors (see paragraph 0038-0039: determining offset/error; and see paragraphs 0038-0039: calibration the LIDAR sensor based on the determined offset/error; both the calibration and the determination of the error fall under the broad scope of testing the one or more sensors); 
determining an error with the one or more sensors based on the received sensor signal, calibration vehicle information and relative positions of the test vehicle and the transport-under-test (see paragraphs 0004, 0027, 0035, 0038-0039, and 0045-0046: determining offset/error using a reference point cloud, error determined between perceived point cloud/sensor data and reference point cloud data generated from calibration vehicle information and relative position of the vehicles); and 
calibrating, via the transport-under-test, the one or more sensors based on the error (see Abstract paragraphs 0007 and 0038-0039: calibration the LIDAR sensor based on the determined offset/error). 
	
	Harada does not expressly disclose determining a test vehicle in motion is within a predetermined distance to a transport-under test in motion, and wherein the test vehicle includes a calibration device; 
receiving a sensor signal from the one or more sensors responsive to the one or more sensors detecting the calibration device; and 
wherein the testing is done via the test vehicle and determining, via the test vehicle, an error with the one or more sensors based on the calibration device information. 

Hiraishi discloses determining a test vehicle in motion is within a predetermined distance to a transport-under test in motion, wherein the test vehicle includes a calibration device, and the transport-under-test includes one or more sensors (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0067, and 0069: determines that the target vehicle, i.e. test vehicle, is within a predetermined distance range in relation to the host vehicle, determines relative speed of vehicles, i.e. vehicles in motion, and see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle); 
receiving a sensor signal from the one or more sensors responsive to the one or more sensors detecting the calibration device (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0065, 0067, 0069, and 0072-0074: receives sensor signals containing the calibration device information when the system determines that the target is within the predetermined distance, i.e. responsive to the detecting), and 
determining a detection error based on the calibration device information (see paragraphs 0003, 0029-0031, and 063-0065). 
Hiraishi also discloses that the test vehicle and the vehicle-under-test have the same configuration (see paragraph 0050). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada with the teachings of Hiraishi, i.e. utilizing a calibration device attached to the test vehicle, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 

Harada and Hiraishi do not expressly disclose wherein the testing is done via the test vehicle and the determining of the error is done via the test vehicle. 

Boyd discloses that the calibration module of a first vehicle can be used to calibrate sensors on a second vehicle (see Fig. 4 and column 11 lines 50-23: calibration module 418(1) can calibrate the one or more cameras 404(2)). Thus, it would have been obvious to one with ordinary skill in the art that either vehicle, i.e. the test vehicle or the vehicle-under test, could implement the previously discussed calibration algorithm that includes the previously discussed error determination with the one or more sensors. As discussed above in Hiraishi, both vehicles are identical, i.e. capable of determining the previously discussed error. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and Hiraishi with the teachings of Boyd, i.e. using one vehicle to calibrate another vehicle, for the advantageous benefit of collecting data and performing calibration calculations at a designated vehicle to simply the processing requirements for the other vehicle. 

Regarding claim 8, Harada discloses a system (see Abstract), comprising: 
a test vehicle (see Abstract, Figs. 3 and 4, and paragraph 0040: nearby vehicle, i.e. vehicle 410 is the recited test vehicle, is present/proximate to vehicle 100); 
a transport-under-test that includes one or more sensors (see Abstract and paragraph 0022: vehicle 100 has a sensor);
wherein a processor determines the test vehicle is proximate to the transport-under-test (see Abstract, Figs. 3 and 4, and paragraph 0040: determine if a nearby vehicle, i.e. vehicle 410, is present/proximate to vehicle 100),
receives a sensor signal from the one or more sensors responsive to the one or more sensors having detected the calibration vehicle/test vehicle (see Abstract, Fig. 3 and paragraphs 0036-0038: receive perceived information from LIDAR sensor);  
tests the one or more sensors based on the received sensor signal (see paragraph 0038-0039: determining offset/error; and see paragraphs 0038-0039: calibration the LIDAR sensor based on the determined offset/error; both the calibration and the determination of the error fall under the broad scope of testing the one or more sensors); 
determines an error with the one or more sensors based on the received sensor signal, calibration vehicle information and relative positions of the test vehicle and the transport-under-test (see paragraphs 0004, 0027, 0035, 0038-0039, and 0045-0046: determining offset/error using a reference point cloud, error determined between perceived point cloud/sensor data and reference point cloud data generated from calibration vehicle information and relative position of the vehicles); and 
wherein the transport-under-test calibrates the one or more sensors based on the error (see Abstract paragraphs 0007 and 0038-0039: calibration the LIDAR sensor based on the determined offset/error).

Harada does not expressly disclose wherein the test vehicle that includes a calibration device and a processor; 
wherein the processor of the test-vehicle determines the test vehicle in motion is within a predetermined distance to the transport-under-test in motion and implements the calibration algorithm steps;  
receiving the sensor signal from the one or more sensors responsive to the one or more sensors having detected the calibration device; and 
determining an error with the one or more sensors based on the calibration device information. 

Hiraishi discloses wherein the test vehicle that includes a calibration device and a processor (see Abstract, Fig. 1, and paragraphs 0029 and 0050: vehicle 1 includes a processor, vehicles 1 and 2 have the same configuration); 
wherein a processor determines that the test vehicle in motion is within a predetermined distance to the transport-under-test in motion (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0067, and 0069: determines that the target vehicle, i.e. test vehicle, is within a predetermined distance range in relation to the host vehicle, determines relative speed of vehicles, i.e. vehicles in motion, and see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle) and implements the calibration algorithm steps; 
receiving the sensor signal from the one or more sensors responsive to the one or more sensors having detected the calibration device (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0065, 0067, 0069, and 0072-0074: receives sensor signals containing the calibration device information when the system determines that the target is within the predetermined distance, i.e. responsive to the detecting); and 
determining a detection error based on the calibration device information (see paragraphs 0003, 0029-0031, and 063-0065). 
Hiraishi also discloses that the test vehicle and the vehicle-under-test have the same configuration (see paragraph 0050). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada with the teachings of Hiraishi, i.e. utilizing a calibration device attached to the test vehicle, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 

Harada and Hiraishi do not expressly disclose wherein a processor of the test vehicle performs the recited receiving and determining steps. 


Boyd discloses that the calibration module of a first vehicle can be used to calibrate sensors on a second vehicle (see Fig. 4 and column 11 lines 50-23: calibration module 418(1) can calibrate the one or more cameras 404(2)). Thus, it would have been obvious to one with ordinary skill in the art that either vehicle, i.e. the test vehicle or the vehicle-under test, could implement the previously discussed calibration algorithm, including the previously discussed receiving and determining disclosed in the prior art. As discussed above in Hiraishi, both vehicles are identical, i.e. capable of determining the previously discussed error. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and Hiraishi with the teachings of Boyd, i.e. using one vehicle to calibrate another vehicle, for the advantageous benefit of collecting data and performing calibration calculations at a designated vehicle to simply the processing requirements for the other vehicle. 

Regarding claim 15, Harada discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (see paragraphs 0006 and 0077):
determining a test vehicle is within a predetermined distance to a transport-under-test (see Abstract, Figs. 3 and 4, and paragraph 0040: determine if a nearby vehicle, i.e. vehicle 410, is present/proximate to vehicle 100), and wherein the transport-under-test includes one or more sensors (see Abstract and paragraph 0022: vehicle 100 has a sensor);
receiving a sensor signal from the one or more sensors responsive to the one or more sensors detecting the calibration vehicle (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0065, 0067, 0069, and 0072-0074: receives sensor signals containing the calibration device information when the system determines that the target is within the predetermined distance, i.e. responsive to the detecting); 
testing the one or more sensors of the transport-under-test based on the received sensor signals from the one or more sensors (see paragraph 0038-0039: determining offset/error; and see paragraphs 0038-0039: calibration the LIDAR sensor based on the determined offset/error; both the calibration and the determination of the error fall under the broad scope of testing the one or more sensors); 
determining an error with the one or more sensors based on the received sensor signal, calibration vehicle information and relative positions of the transport-under-test (see paragraphs 0004, 0027, 0035, 0038-0039, and 0045-0046: determining offset/error using a reference point cloud, error determined between perceived point cloud/sensor data and reference point cloud data generated from calibration vehicle information and relative position of the vehicles); and 
calibrating, via the transport-under-test, the one or more sensors based on the error (see Abstract paragraphs 0007 and 0038-0039: calibration the LIDAR sensor based on the determined offset/error). 

Harada does not expressly disclose determining that the test vehicle in motion is within a predetermined distance to the transport-under-test in motion, wherein the test vehicle includes a calibration device;
receiving the sensor signal from the one or more sensors responsive to the one or more sensors having detected the calibration device; 
wherein the testing is done via the test vehicle and determining, via the test vehicle, an error with the one or more sensors based on the calibration device information. 

Hiraishi discloses disclose determining that the test vehicle in motion is within a predetermined distance to the transport-under-test in motion, wherein the test vehicle includes a calibration device (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0067, and 0069: determines that the target vehicle, i.e. test vehicle, is within a predetermined distance range in relation to the host vehicle, determines relative speed of vehicles, i.e. vehicles in motion, and see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle); 
receiving the sensor signal from the one or more sensors responsive to the one or more sensors having detected the calibration device (see Fig. 1 and paragraphs 0029, 0033, 0048, 0055, 0065, 0067, 0069, and 0072-0074: receives sensor signals containing the calibration device information when the system determines that the target is within the predetermined distance, i.e. responsive to the detecting); and 
determining a detection error based on the calibration device information (see paragraphs 0003, 0029-0031, and 063-0065). 
Hiraishi also discloses that the test vehicle and the vehicle-under-test have the same configuration (see paragraph 0050). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada with the teachings of Hiraishi, i.e. utilizing a calibration device attached to the test vehicle, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 

Harada and Hiraishi do not expressly wherein the testing is done via the test vehicle and the determining of the error is done via the test vehicle. 

Boyd discloses that the calibration module of a first vehicle can be used to calibrate sensors on a second vehicle (see Fig. 4 and column 11 lines 50-23: calibration module 418(1) can calibrate the one or more cameras 404(2)). Thus, it would have been obvious to one with ordinary skill in the art that either vehicle, i.e. the test vehicle or the vehicle-under test, could implement the previously discussed calibration algorithm, including the previously discussed receiving and determining disclosed in the prior art. As discussed above in Hiraishi, both vehicles are identical, i.e. capable of determining the previously discussed error. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada and Hiraishi with the teachings of Boyd, i.e. using one vehicle to calibrate another vehicle, for the advantageous benefit of collecting data and performing calibration calculations at a designated vehicle to simply the processing requirements for the other vehicle. 

Regarding claim 2 and 16, Harada does not expressly disclose determining a location of a test-rig on the test vehicle.

Hiraishi discloses determining a location of a test-rig on the test vehicle (see paragraphs 0038, 0041, 0064, and 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada in view of Boyd with the teachings of Hiraishi, i.e. determining a location/position of the test-rig on the test vehicle, for the advantageous benefit of incorporating such information into the calibration process to improve its accuracy. 

Regarding claims 3 and 17, Harada does not expressly disclose determining a location of the calibration device on a test-rig on the test vehicle.

Hiraishi discloses determining a location of the calibration device on a test-rig on the test vehicle (see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle, image shows calibration devices mounted a structure, i.e. test-rig, that is mounted a vehicle, once mounted locations are set/determined). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada in view of Boyd with the teachings of Hiraishi, i.e. properly installing the calibration device in a determined position, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 
Regarding claims 9, Harada does not expressly disclose a test-rig coupled to the test vehicle, wherein the coupling of the test-rig to the test vehicle determines a location of the test-rig on the test vehicle.

Hiraishi discloses a test-rig coupled to the test vehicle, wherein the coupling of the test-rig to the test vehicle determines a location of the test-rig on the test vehicle (see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle, image shows calibration devices mounted/coupled a structure, i.e. test-rig, that is mounted/coupled a vehicle, once mounted locations are set/determined). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada in view of Boyd with the teachings of Hiraishi, i.e. properly installing the calibration device in a determined position, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 

Regarding claims 10, Harada does not expressly disclose a test-rig coupled to the test vehicle; and 
wherein the calibration device is coupled to the test-rig, and wherein the coupling of the calibration device to the test-rig determines a location of the calibration device on the test-rig. 

Hiraishi discloses a test-rig coupled to the test vehicle and wherein the calibration device is coupled to the test-rig, and wherein the coupling of the calibration device to the test-rig determines a location of the calibration device on the test-rig (see Fig. 1 and paragraph 0033: calibration jig with calibration devices on secondary/test vehicle, image shows calibration devices mounted/coupled a structure, i.e. test-rig, that is mounted/coupled a vehicle, once mounted locations are set/determined). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada in view of Boyd with the teachings of Hiraishi, i.e. properly installing the calibration device in a determined position, for the advantageous benefit of incorporating additional feature points that could be used to improve the accuracy of the calibration process. 

Regarding claim 5, Harada, previously modified by Hiraishi and Boyd, further discloses determining a test vehicle location and determining a transport-under-test location (see paragraphs 0032, 0034, 0042, 0045: discloses GPS locations of vehicles). 

Regarding claim 12, Harada, previously modified by Hiraishi and Boyd, further discloses a test vehicle spatial location sensor that determines a test vehicle location and a transport spatial location sensor that determines a transport-under-test location (see paragraphs 0032, 0034, 0042, 0045: discloses GPS devices, i.e. spatial location sensor, for determining locations of vehicles).

Regarding claims 6, 13, and 20, Harada does not expressly disclose wherein the calibration device is at least one of passive and active. 

Hiraishi discloses wherein the calibration device is at least one of passive and active (see paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada in view of Boyd with the teachings of Hiraishi, i.e. using passive calibration devices, for the advantageous benefit of using conventional, zero-power, passive calibration devices for calibrating vehicle sensors. 

Regarding claim 7, Harada, previously modified by Hiraishi and Boyd, further discloses determining at least one of a relative position, a relative speed and a relative heading of the test vehicle to the transport-under-test (see paragraph 0045). 

Regarding claim 14, Harada, previously modified by Hiraishi and Boyd, further discloses wherein a transport-under-test processor further determines at least one of a relative position, a relative speed and a relative heading of the test vehicle to the transport-under-test (see paragraph 0045).

Regarding claim 19, Harada, previously modified by Hiraishi and Boyd, further discloses wherein detecting a proximity of the test vehicle to the transport-under-test (see Abstract and paragraphs 0005, 0029, and 0034). 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that the claim amendments do not invoke 35 USC 112, sixth paragraph interpretation. The examiner agrees, the prior interpretation has been withdrawn. 

The applicant argues that the claim amendments resolve the prior rejections under 35 USC 112. The examiner agrees, the prior 35 USC 112 claim rejections have been withdrawn. However, the amendments to claim 15 raises new rejections under 35 USC 112, see Claim Rejection above. 

Applicant’s argument with respect to the amended limitations in relation to the prior art rejections under 35 U.S.C. 103 have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103. A new rejection has been provided above to address the newly presented claim limitations. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zack (US 20190064320) discloses calibration apparatus on a vehicle with an adjustable jig. 
Kamen (US 20130184676) discloses an adjustable frame with feedback for position indication. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2857